        Case 1:17-cv-00931-CL     Document 93    Filed 07/30/21   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                               MEDFORD DIVISION




JERRY SMITH                                               Case No. 1:17-cv-00931-CL
                                                           OPINION AND ORDER
             Plaintiff,

      vs.

CITY OF MEDFORD, OREGON

             Defendant.


AIKEN, District Judge:

      United States Magistrate Judge Mark Clarke issued his Findings and

Recommendation (“F&R”) (doc. 77) in this case on October 5, 2020. In the F&R, Judge

Clarke recommended denying in part and granting in part defendant’s Motion for

Summary Judgment (doc. 51). The matter is now before the Court pursuant to 28

U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).

      Plaintiff filed timely objections. Doc. 81. Accordingly, the Court must “make

a de novo determination of those portions of the report or specified proposed findings




Page 1 – OPINION AND ORDER
        Case 1:17-cv-00931-CL     Document 93    Filed 07/30/21   Page 2 of 2




or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3); Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

      Before turning to plaintiff’s objections, the Court will address the parties’

Motions to Supplement the Record (docs. 89, 92), which are also before the Court.

Having reviewed the briefing on these matters, the Court GRANTS the motions. The

Court has considered the supplemental evidence and concludes that they do not

provide a basis to modify or reject the F&R.

      The Court has also carefully considered plaintiff’s objections and the pertinent

portions of the record de novo and concludes that they do not provide any basis to

modify or reject the F&R. Finally, the Court has reviewed the remainder of the F&R

and record and find no errors in Judge Clarke’s reasoning. Accordingly, the Court

ADOPTS the F&R (doc. 77).

      IT IS SO ORDERED.

                 30th day of July 2021.
      Dated this _____




                                    /s/Ann Aiken
                            __________________________
                                    Ann Aiken
                            United States District Judge




Page 2 – OPINION AND ORDER
